UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1362



JERRY L. SHINABERRY,

                Plaintiff - Appellant,

          v.


SOCIAL SECURITY, Commissioner,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:07-cv-00028-IMK-JSK)


Submitted:   August 18, 2008             Decided:   September 12, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Shinaberry, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry L. Shinaberry appeals the district court’s order

accepting the recommendation of the magistrate judge and finding

that substantial evidence supports the Commissioner’s decision that

Shinaberry is not entitled to disability insurance benefits.                  We

have    reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Shinaberry v. Commissioner, No. 1:07-cv-00028-IMK-JSK (N.D.

W. Va. Mar. 7, 2008).          We dispense with oral argument because the

facts   and    legal    contentions     are   adequately    presented    in   the

materials     before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2